THE    ATTORNEY        GENERAL
                       OF  TEXAS


                       February 27, 1989




Honorable Rene Guerra             Opinion No.   JM-1023
Criminal District Attorney
Hidalgo County Courthouse         Re: Authority     of a county
Edinburg, Texas 78539             bail bond board to limit
                                  issuance of a bail       bond
                                  license to a single individ-
                                  ual who seeks to operate
                                  under    different    assumed
                                  names   (RQ-1636)

Dear Mr. Guerra:

     you ask whether   the Hidalgo Bail Bond Board has the
authority to limit the issuance of a bail   bond license to
one license per individual even though the person seeks to
operate more   than one bail bond company under different
assumed names.

     you provide the following information that prompts your
question.

        In Hidalgo County, we have approximately
        twenty-four (24) bail bond companies.     Not
        all of these businesses are owned by differ-
        ent bondsmen.  In fact, some bondsmen operate
        or plan to operate as many as four different
        bail bond businesses.  The reason for operat-
        ing more than one bonding company is because
        it allows them for [sic] more than one list-
        ing at the County Jail Bail Bond List, which
        subsequently increases one's chances of being
        chosen when a bondsman     is sought by     a
        prisoner.

        For example:   H  (husband) is licensed to
        operate H-l Bail Bonds and W     (wife) is
        licensed to operate W-l Bail   Bonds.   The
        issue arises when H seeks a license to
        operate H-3 Bail Bonds.




                             p.    5276
Honorable Rene Guerra - Page 2   (JM-1023)




     In Attorney General Opinion MW-507 (1982) the questions
of who may be licensed as a bail bondsman and who may sign a
bail bond under article 2372p-3, V.T.C.S., were addressed.
In Attorney General Opinion MW-507 it was stated:

        Section 3(a) of article 2372p-3, V.T.C.S.,
        provides that no person may act as a bondsman
        except 'persons' licensed under the act and
        persons licensed to practice   law.   Section
        2(l) defines  'oerson' as an individual     or
        cornoration: it no lonaer includes      'other
        business  entities,   and   associations    of
        persons' as it did prior to the amendment   of
        article 2372p-3   in 1981.    Thus, only an
        individual or a corporation    may currently
        obtain a license under article       2372p-3,
        V.T.C.S

           .   .   .   .

          If the licensee is an individual,        the
       statute neither prohibits nor authorizes    the
       licensee to have agents or employees sign the
       bail bonds    in   the    licensee's    behalf.
       However,  article  17.08    of the Code      of
       Criminal Procedure  requires the bond to be
       signed by the name or mark of the surety.
       This statute has been interoreted as reouir-
       ina the suretv to Sian the bond oersonally
       rather than to have the attorney-in-fact    fo;
       the surety sign the ~bond.      See Ex carte
       Meadows,  87 S.W.2d 254     (Tex. Crim. App.
       1935) ; Attorney   General    Opinion    WW-889
       (1960) . Article 2372p-3, V.T.C.S.,    provides
       no exception to article 17.08 of the Code of
       Criminal Procedure when the surety is an
       individual.    Therefore,     an     individual
       licensee cannot appoint an agent to sign
       bonds on its behalf. While such an appoint-
       ment would not     clearly violate      article
       2372p-3, V.T.C.S., it would violate     article
       17.08,~Code of Criminal Procedure, when the
       surety is an individual.   (Emphasis added.)

     Section 6(a) of article 2372p-3 provides      that the
application of a person for a license shall include "the
name under which the business shall be conducted."        In
Attorney General Opinion MW-321 (1981) it was stated that no
provision of article 2372p-3 prevents the use of an assumed
name. No provision is made for the licensee to operate




                              p. 5277
Honorable Rene Guerra - Page 3     (JM-1023)




under more than one name, the statute providing "the name
under which the business  shall be conducted."   (Emphasis
added.)

     While a bail bondsman may operate his business under an
assumed name, only the individual     (or corporation)   may
qualify as an applicant; and when acting as a surety the
individual must sign the bond personally.        It is the
individual that is eligible to apply for a license rather
than the business being operated under an assumed name.    A
bail bond business operating under an assumed name is not a
distinct  entity  from another such business bearing       a
different assumed name so as to enable the individual  owner
of both businesses to be eligible for two licenses.    Since
article 2372p-3 prohibits the issuance of a license to any-
one other than an individual or a corporation, a county bail
bond board is without authority to grant more than one bail
bond license to any person.

                       SUMMARY

             Article  2372p-3, V.T.C.S.,  does  not
        authorize a county bail bond board to grant
        more than one bail bond license to any
        person.




                                     JIM     MATTOX
                                     Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCREARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Tom G. Davis
Assistant Attorney General




                                 p. 5278